 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  518Hadco Aluminum & Metal Corporation and Local 707, International Brotherhood of Teamsters, AFLŒCIO.  Case 29ŒCAŒ22072 June 28, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On December 11, 1998, Administrative Law Judge Ray-mond P. Green issued the attached decision. The General Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief.1  The National Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the recom-mended Order of the administrative law judge as modified below and orders that the Respondent, Hadco Aluminum & Metal Corporation, Jamaica, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 2(b). ﬁMake Ronald Wright whole for any loss of earnings and other benefits suffered as a result of the discrimination against him from May 15, 1998, until the date, to be deter-mined in compliance proceedings, of his threat to Maighbaren Persaud, less any interim earnings, as pre-scribed in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987).ﬂ  2. Substitute the attached notice for that of the administra-tive law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government                                                             1 No exceptions were filed to the violations found by the judge. 2 We agree with the judge™s recommendation that backpay for discrimi-natee Wright should be tolled as of the date of his threat to employee Per-saud. We decline to adopt, however, his admittedly arbitrary conclusion that this threat was made on July 6, 1998. Accordingly, we shall modify par. 2(b) of his recommended Order to leave to compliance proceedings deter-mination of the date on which this threat was made. Chairman Truesdale would adopt the judge regarding this issue. Because no party has excepted to the July 6, 1998 date, Chairman Truesdale finds that referring the matter to compliance proceedings would unnecessarily prolong the litigation. We also shall provide a new notice to employees in conformance with the requirements of Indian Hills Care Center, 321 NLRB 144 (1996), and to conform the notice to the Order. The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice. Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.   WE WILL NOT discharge or otherwise discriminate against any of you because you support or engage in activi-ties on behalf of Local 707, International Brotherhood of Teamsters, AFLŒCIO, or any other union or because you engage in concerted activity for mutual aid and protection. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer Steven Jordan full reinstatement to his former job or, if that job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or any other rights or privileges previously enjoyed and WE WILL make him whole for any loss of earnings and other benefits result-ing from his discharge, less any net interim earnings, plus interest. WE WILL make Ronald Wright whole for any loss of earnings and other benefits resulting from his discharge until the date, to be determined in compliance proceedings, of his threat to Maighbaren Persaud, less any net interim earnings, plus interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlawful discharges of Steven Jordan and Ronald Wright, and WE WILL, within 3 days thereafter, notify each of them in writ-ing that this has been done and that the discharges will not be used against them in any way. HADCO ALUMINUM & METAL CORPORATION Scott Feldman Esq., for the General Counsel. Joseph S. Rosenthal Esq., for the Respondent. Frank Brownell, for the Charging Party. DECISION STATEMENT OF THE CASE RAYMOND P. GREEN, Administrative Law Judge. This case was tried in Brooklyn, New York, on October 7 and 8, 1998. The charge in this case was filed on June 5, 1998, and the complaint was issued on September 14, 1998.  In substance, the complaint alleged that on May 15, 1998, the Respondent discharged Ronald Wright and Steven Jordan.  On the entire record, including my observation of the demeanor of the witnesses, and after considering the briefs filed, I make the following 331 NLRB No. 69  HADCO ALUMINUM & METAL CORP. 519FINDINGS OF FACT 
I. JURISDICTION 
The parties agree and I find that the Company is an employer 
engaged in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
The Company is engaged in the wholesale distribution of alu-
minum products and it operates out of a warehouse in Jamaica, 
New York.  The Company™s pres
ident is Hyman Gormezano.  
John Meany is its director of sales, Otis Smith is the warehouse 
manager, and Desmond Gittens is the assistant warehouse man-
ager.  All of these people are co
nceded to be supervisors as de-
fined in the Act and all are paid on a salary basis.   
Apart from a few truckdrivers and office clerical employees, 
most of the Company™s work force, including the alleged dis-

criminatees, Ronald Wright and Steven Jordan, work in the ware-
house.  At the opening of the hearing, the General Counsel 
amended the complaint to allege that Bob Shaw was a supervisor.  
However, the evidence showed that
 Shaw, a long-term hourly paid 
employee, was essentially another warehouse employee whose 

duties included taking ﬁordersﬂ th
at were written out in the office, 
to the respective parts of the warehouse and that he also recorded 
material as it was received into the warehouse.   There was no 
evidence that he had any of the in
dicia or authority set out in Sec-
tion 2(11) of the Act.  Although Shaw distributes ﬁordersﬂ from 

the office to people in the warehous
e, this is simply a routine func-
tion that in no way can be equated to ordering employees around 

or assigning them their work.  Based on the record as a whole, I 
conclude that  Shaw was not a supervisor within the meaning of 
the Act.  
Ronald Wright began working at the Company in September 
1995.  In 1996 he was arrested 
for illegal possession of a firearm 
and Gormezano referred him to an attorney who apparently suc-
ceeded in having the charge dismisse
d.  In 1997 and 1998,  Wright 
admittedly was involved in a numb
er of incidents which indicate 
that he exhibited the traits of a bully in dealing with some of the 
coworkers.  In one instance, 
involving a man named Sam Morri-
son, Wright got him in a headlock and dragged him across the 
floor until other employees intervened.  In the case of an em-
ployee named Maighbaren Persaud (Buddy) there is evidence that 
Wright on at least one occasion, slapped him on the head when 
Buddy didn™t want to do what Wright suggested. (Buddy is a 
much smaller man than Wright.) 
Steven Jordan was hired in August 1997 and although he had 
some absences, he had no untoward incidents during his employ-
ment.  He never received any warnings, either written or oral, 
either about his work or his attendance record.
1  Indeed, on May 8, 
1998, Jordan asked Gormezano for a raise and was granted a 50-
cent-per-hour increase effect
ive the following week.  
Wright and  Jordan testified that on May 7, 1998, they had a 
conversation with a Teamsters truckdriver during which they 
complained about some of their 
working conditions.  The driver 
suggested that they contact his union and he took Wright™s phone 
number.  That evening, Frank Bu
rnell, a business agent of Local 
                                                          
 1 R. Exh. 10 is the Company™s personal policy manual.  Although this 
document lists a group of offenses that can be the cause of immediate termi-
nation, absenteeism is not one of them.  On the contrary, the manual states 
that excessive absenteeism or lateness may ﬁsubject an employee to an oral 

or written reprimand and discharge after warning.ﬂ  
707 IBT, had a phone conversation with Wright and suggested 
that Wright talk to the other employees and set up a meeting.   
According to Wright and Jordan, on or about May 8 or 9, they 
told the other warehouse workers,
 including Shaw, about the con-
tact with the Union in the breakroom.  (As I found that Shaw was 

not a supervisor, his knowledge of union activities cannot be im-
puted to the Employer.)  
According to Wright, on May 9, 1998, he approached Assistant 
Warehouse Manager Gittens and asked him what he thought about 
trying to get a union and if he (Gittens) would be interested.  In 
this regard, Wright states that no other persons were present dur-
ing this conversation and Gittens de
nies that it ever happened at 
all.  The Respondent posits that it is inherently improbable that 

Wright would have announced his intentions to the assistant man-
ager.  But given the evidence rega
rding the informality in the shop 
and the evidence of Wright™s aggressive character, it is not im-
probable that Wright™s account of
 this conversation is true.   
The Company claims that on May 14, 1998, Wright assaulted 
Maighbaren Persaud (Buddy).  But although Persaud testified that 
on one occasion, he was, in fact, hit by Wright, he placed this 
incident about a month earlier, as did  Shaw and Otis Smith.  As 
the credited testimony shows that this event happened much ear-
lier, it could not have been, as the Employer asserts, the reason 
why Gormezano decided to discharge Wright.   
On May 15, 1998, Gormezano told Wright that he was being 
discharged, but refused to tell him why.  
On that same day, Jordan testified that he called in and told 
Smith that he would be out that day. According to Gormezano, at 
some point during the morning, 
he went into the warehouse and 
discovered that Jordan was not there. Gormezano testified that he 
got very angry because he understood that Jordan had not called 
in.  He states that after he pulled Jordan™s attendance records he 
decided to discharge him when he discovered that Jordan had 
about 10 absence days during 1998, of which 7 were in the prior 6 
weeks.  
The evidence shows that in the past, employees have been dis-
charged for excessive absenteeism.  However, the evidence also 

shows that under the Company™s policy rules, a discharge for 
absenteeism should ordinarily be preceded by a warning.  In this 
case,  Jordan did not receive any warnings and the evidence prof-
fered by the Respondent does not show to what extent previously 
discharged workers had received prior warnings.  
In any event, on May 15, 1998, the Company sent a telegram to 
Jordan informing him that he was discharged because of excessive 
absenteeism.  
Jordan testified that on May 15, 1998, he went to the Company 
to pick up his check and spoke to Warehouse Manager Otis Smith.  
He states that he told Smith that he had been fired and said that the 
reason he was given was because of absenteeism.  Jordan states 
that Smith responded that there had to be more to it than that; 
there had to be a ﬁratﬂ in the Company and he would find out who. 
According to Jordan, about a week
 later, he visited the ware-
house to pick up stuff from his locker and spoke again to Smith.  
He states that Smith told him that he had spoken to Gormezano 
about Jordan and Wright and had tried to get them their jobs back.  
Jordan credibly testified that Sm
ith said it was ﬁno-goﬂ; and added 
that if anyone, even himself, had spoken about a union, it was bad 

business and they would be termin
ated.  Smith told Jordan that 
there was nothing he could do about it.  
Otis Smith testified that he was not aware, before Wright and 
Jordan were discharged, that there was any union activity. He 
testified that he learned about Jordan and Wright and the Union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  520from the boss 
after
 they were terminated. He did not however, 
deny Jordan™s testimony regarding his conversations with Jordan, 
either on May 15 or the week thereafter.  
Maighbaren Persaud testified that some time after Wright had 
been discharged, Wright called him at work and said, ﬁyou™re 
going to be dead.ﬂ  He also testified on August 21, 1998, Wright 
and four or five men came into the warehouse and came after him.  
Although nothing happened, Persaud testified that he was fright-
ened on both occasions and filed 
a complaint with the police de-
partment regarding the second event on August 21.   
Wright denied both of the incidents related by Persaud, but did 
testify that on one occasion after hi
s discharge, he was in the shop 
and Persaud told him that he did not have anything to do with 
Wright not getting unemployment benefits.   
III.  DISCUSSION 
In my opinion, the General Counsel, pursuant to 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), has made out a prima facie case that 
Wright and Jordan were discharged of their union activities.  I 
note that their discharges occurred close in time to their union 
activity and in the case of Jordan immediately after he had been 
given a raise. (I suspect that at the time that  Gormezano agreed to 
give Jordan a raise, he was not yet apprised of the union activity.)  
The Employer asserts that the General Counsel™s case must fail 
because there was no proof that the Respondent was aware of any 
union activity prior to the discharges of Wright and Jordan.  In 
Darbar Indian Restaurant,
 288 NLRB 545 (1988), the Board 
stated:  
 [T]he Respondent contends . . . that the General Counsel 
failed to establish that it had knowledge of Saha™s union ac-
tivities.  Although there is no 
direct evidence of the Respon-
dent™s knowledge, we believe that the circumstances here 
support an inference of knowledge based . . . on the Respon-
dent™s general knowledge of union activity among the small 
group of seven dining room employees, the timing of the dis-
charge, the contemporaneous 8(a)(1) conduct, the shifting 
and pretextual reasons asserted for the discharge and the ab-
sence of any incident involving Saha or any conduct by him 
to explain his discharge on June 8.
2  In the present case, the General Counsel has offered credible 
evidence to establish that the Company was aware of union activ-
ity by Wright and Jordan.  In the 
first place, Wright credibly testi-
fied that he told Assistant Warehouse Manager Gittens about the 
Union on or about May 9, 1998.  For another thing, Jordan™s un-
contradicted testimony was that about a week after his discharge, 
Warehouse Manager Smith told him that he had talked to Gor-
mezano about putting Wrig
ht and Jordan back to work but that it 
was ﬁno-go,ﬂ and that if anyone talked about a union, this was bad 
business and would result in termination.  
The Respondent asserted that it discharged Wright because of 
an incident involving Persaud, which it claims happened on May 
14, 1998.  But, although I accept th
e fact that Wright hit Persaud, 
the credited testimony of Persaud and others shows that the inci-
dent took place about a month earlier.   
Similarly, although the Respondent
 asserts that the sole reason 
it discharged Jordan was because of his absenteeism, the evidence 
shows that he was never previously warned about his absences 
                                                          
                                                           
2 See also 
Montgomery Ward & Co
., 316 NLRB 1248, 1253 (1995).  
and that on May 15, he had notified Smith that he was going to be 
out that day and had received approval.  
All of these circumstances lead me to conclude that the General 
Counsel has met his burden of showing that the Company was 
aware of Wright™s and Jordan™s union activity. I also conclude that 
he has further met his burden for establishing an 8(a)(3) violation 
as set out in 
Wright Line
, supra.  As I do not believe that the Re-
spondent has met its burden of showing that it would have dis-

charged these employees for legiti
mate reasons apart from their 
union or protected activity, I conclude that the Respondent has 
violated Section 8(a)(1) & (3) of the Act.  
CONCLUSION OF LAW 
By discharging Ronald Wright and Steven Jordan because of 
their union activity, the Respondent has violated Section 8(a)(1) 
and (3) of the Act.  
REMEDY 
Having found that the Respondent has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and desist 

and to take certain affirmative action designed to effectuate the 
policies of the Act. 
The Respondent argues that even if the Board concludes that a 
violation exists with respect to Wright, the Board should also 
conclude that there should be no reinstatement or backpay on 
account of his behavior.  
In dealing with this contention, I think that the only relevant 
evidence would concern conduct that Wright engaged in 
after
 his 
discharge as it is my opinion that his pre-discharge conduct played 

no role in the discharge decision. 
  Thus, it is not necessary to 
consider the line of precedent dealing with after acquired knowl-
edge of predischarge conduct.
3  There is a line of cases dealing with postdischarge conduct as 
affecting reinstatement and backpay rights of discriminatees.  In 
C-Town
, 281 NLRB 458 (1986), the american law judge con-
cluded that postdischarge ethnic slurs were sufficient to disqualify 
an employee for reinstatement.  The Board disagreed and stated:  
 [N]ot every impropriety deprives the offending employee 
of the protection of the Act.  The Board looks at the nature of 
the misconduct and denies reinstatement in those flagrant 
cases ﬁin which the misconduct is violent or of such charac-
ter as to render the employees unfit for further service.ﬂ  
 On the other hand, some postdischarge conduct, including ver-
bal threats, may be sufficiently egregious to bar reinstatement and 
toll backpay as of the date of the conduct.  For example, a threat to 
kill someone, will be enough.  
Alto-Shaam, Inc
., 307 NLRB 1466, 
1467 (1992). See also 
Precision Window Mfg. v. NLRB,
 963 F.2d 
1105, 1110 (8th Cir. 1992).  (Discriminatee forfeited right to rein-
statement by threatening to kill his supervisor and by lying under 
oath at the administrative hearing.)  
In Lear-Siegler Management Service
, 306 NLRB 393, 394 
(1992), the discriminatee threatened another employee who was a 
potential witness in the case that if that employee changed his 
testimony, (expected to be favorable to the discriminatee), he 
would report that the witness had violated the terms of his proba-
tion.  The Board held that reinstatement should be denied and 
backpay tolled as of the date of the threat.  The Board stated:  
  3 See for example 
Marshall Durbin Poultry Co
., 310 NLRB 68, 70 
(1993) and 
John Cuneo, Inc
., 298 NLRB 856 (1990).  
 HADCO ALUMINUM & METAL CORP. 521[W]e agree . . . that threats 
to induce a witness to testify 
in a certain way in a Board proceeding constitute serious 
conduct.  The integrity of the Board™s judicial process de-
pends on witnesses telling the truth, as they see it, without 
fear of reprisal or promise of reward.  That integrity was 
compromised when Sumlin was threatened with reprisal if he 
changed his anticipated testimony.  It makes no difference 
that Wood may have believed that he was seeking to ensure 
true testimony as he saw it.  The essential point is that per-
sons should not threaten potential witnesses, even if it be in 
the name of ensuring supposedly truthful testimony.   
In the instant case, unlike the judge, we find that Wood 
should receive backpay, but that 
it should be tolled as of the 
date of his threat to Sumlin.  In so finding, we note that this 

remedy strikes a balance between the competing and equally 
important interests of protecting the Board™s judicial proc-
esses and remedying unfair labor practices.   
. . . .  Although such interference 
with the Board™s processes 
warrants the tolling of backpay rights it does not alone war-

rant the denial of reinstatement. Here, however, Wood not 
only attempted to manipulate Sumlin™s testimony, he also ac-
companied that interference with a blatant threat of specific 
consequences to Sumlin™s well-bei
ng, i.e., the threat to lodge 
an accusation with authorities th
at could threaten Sumlin™s 
continuing probation. This threat from an employee like 
Wood, who had a reputation in the workplace as a violent 
and disruptive person, was of a nature likely to produce in 
coworker Sumlin a continuing fear that any workplace dis-
putes with Wood might result in a revival and possible im-
plementation of the threat.  In the unique circumstances of 
this case, we agree with th
e Respondent™s contentions con-
cerning Wood™s fitness for return
 to the workplace and find 
that the potential for serious disruption warrants denying him 
reinstatement.  
 Although Wright denied that he made the threat to Persaud, I 
found that Persaud was a credible witness and I believe him.  

Given Wright™s earlier admitted conduct toward Persaud and the 
statement over the phone that Persaud was going to be dead, I 
think it is reasonable to conclude that Persaud had every reason to 
believe that this was, if not a ge
nuine threat to kill him, a real 
threat of bodily harm.  Moreover, as this threat was made shortly 
after Wright™s discharge, it seems apparent that Persaud reasona-
bly construed this threat as a means to discourage him from giving 
any statements or evidence to the State™s unemployment agency. 
This is consistent with Wright™s testimony that sometime after his 
discharge, Persaud told him that he wanted Wright to know that he 
was not the cause of Wright being denied unemployment benefits.  
To me this is a close call.  But as I credit Persaud™s testimony 
that Wright threatened him with b
odily harm and as I believe that 
this threat was made with the intention of influencing Persaud to 
withhold evidence from a State agency, I am inclined to believe 
that Wright™s conduct crossed the 
line.  Accordingly, I shall rec-
ommend that reinstatement not be ordered for Wright and that 

backpay be tolled as of the time of the threat.  Persaud could not 
say exactly when the threat was 
made, although it had to have 
occurred sometime after May 15 and before August 21, 1998.  
Unless, either side can establish to the contrary in a backpay pro-
ceeding, I will split the difference and arbitrarily conclude, for 
purposes of backpay, that the threat was made on July 6.  Any 
backpay owed to Wright shall be computed from the date of his 
discharge to July 6, 1998, less any interim earnings, as prescribed 
in F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). 
The Respondent having discriminatorily discharged Steven 
Jordan, it must offer him reinstatement and make him whole for 
any loss of earnings and other benefits, computed on a quarterly 
basis from date of discharge to date of his reinstatement, less any 
net interim earnings, as prescribed in 
F. W. Woolworth Co.
, supra, 
plus interest as computed in 
New Horizons for the Retarded
, su-pra. ORDER 
The Respondent, Hadco Aluminum & Metal Corporation, Ja-
maica, New York, its officers, agents, successors, and assigns, 
shall 
1. Cease and desist from 
(a) Discharging employees because
 of their support or activities 
on behalf of Local 707, International Brotherhood of Teamsters, 

AFLŒCIO, or any other labor organization or because of any con-
certed activity protected by Section 7 of the Act.  
(b) In any like or related manner 
interfering with, restraining, or 
coercing employees in the rights guaranteed to them under Section 
7 of the National Labor Relations Act.  
2. Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Steven 
Jordan, full reinstatement to his former job or, if that job no longer 

exists, to a substantially equivalent position, without prejudice to 
his seniority or any other rights or privileges previously enjoyed 
and make him whole for any loss of earnings and other benefits 
suffered as a result of the discri
mination against him in the manner 
set forth in the remedy section of the decision. 
(b) Make Ronald Wright whole for any loss of earnings and 
other benefits suffered as a result of the discrimination against him 

from May 15 to July 6, 1998, in the manner set forth in the rem-
edy section of the decision. 
(c) Within 14 days from the date of this Order, remove from its 
files any reference to the unlawful
 discharges of Ronald Wright 
and Steven Jordan and within 3 days thereafter notify them in 

writing that this has been done and that the discharges will not be 
used against them in any way. 
(d) Preserve and, within 14 days of a request, make available to 
the Board or its agents for examination and copying, all payroll 
records, social security paymen
t records, timecards, personnel 
records and reports, and all other 
records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its facil-
ity in Jamaica, New York, copies
 of the attached notice marked 
ﬁAppendix.ﬂ
4  Copies of the notice, on forms provided by the 
Regional Director for Region 29 after being signed by the Re-
spondent™s authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places including all places where 
notices to employees  are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material. In the event 
that, during the pendency of th
ese proceedings, the Respondent 
                                                          
 4 If this Order is enforced by a judg
ment of a United States court of ap-
peals, the words in the notice reading ﬁPosted by Order of the National 
Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment of the 
United States Court of Appeals Enforcing an Order of the National Labor 

Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  522has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees and former 
employees employed by the Respondent at any time since May 
15, 1997. 
(f) Within 21 days after service by the Region, file with the Re-
gional Director a sworn certificat
ion of a responsible official on a 
form provided by the Region atte
sting to the steps that the Re-
spondent has taken to comply. 
 